Exhibit 10.6

THE COCA-COLA COMPANY

1983 RESTRICTED STOCK AWARD PLAN

(As Amended through December 1, 2007)

SECTION 1. PURPOSE

The purpose of the 1983 Restricted Stock Award Plan of The Coca-Cola Company
(the “Plan”) is to advance the interest of The Coca-Cola Company (the “Company”)
and its Related Companies (as defined in Section 4 hereof), by encouraging and
enabling the acquisition of a financial interest in the Company by officers and
other key employees through grants of restricted shares of Company Common Stock
(the “Awards”, or singly, an “Award”) and, for Awards prior to January 1, 2008,
through reimbursement by the Company of amounts payable by such persons as a
consequence of any such Award (the “Cash Amount”). The Plan is intended to aid
the Company and its Related Companies in retaining officers and key employees,
to stimulate the efforts of such employees and to strengthen their desire to
remain in the employ of the Company and its Related Companies. In addition, the
Plan may also aid in attracting officers and key employees who will become
eligible to participate in the Plan after a reasonable period of employment by
the Company or its Related Companies.

SECTION 2. ADMINISTRATION

The Plan shall be administered by a committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”) from among its members and shall
be comprised of not less than three (3) members of the Board. Unless and until
its members are not qualified to serve on the Committee pursuant to the
provisions of the Plan, the Compensation Committee of the Board shall function
as the Committee. Members of the Committee shall be members of the Board who are
not eligible to participate under the Plan and who have not been eligible to
participate in the Plan for at least one year prior to the time they become
members of the Committee. The Committee shall determine the officers and key
employees of the Company and its Related Companies (including officers, whether
or not they are directors) to whom, and the time or times at which, Awards will
be granted, the number of shares to be awarded, the time or times within which
the Awards may be subject to forfeiture, and all other conditions of the Award.
The provisions of the Awards need not be the same with respect to each
recipient.

The Committee is authorized, subject to the provisions of the Plan, to establish
such rules and regulations as it deems necessary or advisable for the proper
administration of the Plan and to take such other action in connection with or
in relation to the Plan as it deems necessary or advisable. Each action made or
taken pursuant to the Plan, including interpretation of the Plan and the Awards
granted hereunder by the Committee, shall be final and conclusive for all
purposes and upon all persons, including but without limitation, the Company and
its Related Companies, the Committee, the Board, the officers and the affected
employees of the Company and/or its Related Companies and their respective
successors in interest.



--------------------------------------------------------------------------------

SECTION 3. STOCK

The stock to be issued under the Plan pursuant to Awards shall be shares of
Common Stock, $.25 par value, of the Company (the “Stock”). The Stock shall be
made available from treasury or authorized and unissued shares of Common Stock
of the Company. The total number of shares of Stock that may be issued pursuant
to Awards under the Plan, including those already issued, may not exceed
24,000,000 shares (which number reflects stock splits subsequent to adoption of
the Plan). Such numbers of shares shall be subject to adjustment in accordance
with Section 8. Shares of Stock previously granted pursuant to Awards, but which
are forfeited pursuant to Section 5, below, shall be available for future
Awards.

SECTION 4. ELIGIBILITY

Awards may be granted to officers and key employees of the Company and its
Related Companies who have been employed by the Company or a Related Company
(but only if the Related Company is one in which the Company owns on the grant
date, directly or indirectly, either (i) 50% or more of the voting stock or
capital where such entity is not publicly held, or (ii) an interest which causes
the Related Company’s financial results to be consolidated with the Company’s
financial results for financial reporting purposes) for a reasonable period of
time determined by the Committee. The term “Related Company” shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 20 percent or more of the voting stock or capital at the
applicable time. No employee shall acquire pursuant to Awards granted under the
Plan more than twenty (20) percent of the aggregate number of shares of Stock
issuable pursuant to Awards under the Plan.

SECTION 5. AWARDS

Except as otherwise specifically provided in the grant of an Award, Awards shall
be granted solely for services rendered to the Company or any Related Company by
the employee prior to the date of the grant and shall be subject to the
following terms and conditions:

(a) The Stock subject to an Award shall be forfeited to the Company if the
employment of the employee by the Company or a Related Company terminates for
any reason (including, but not limited to, termination by the Company, with or
without cause) other than death, “Retirement”, as hereinafter defined, provided
that such Retirement occurs at least five (5) years from the date of grant of an
Award and also provided that the employee has attained the age of 62, or
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended), prior to a “Change in Control” of the Company as
hereinafter defined. “Retirement”, as used herein, shall mean an employee’s
voluntarily leaving the employ of the Company or a Related Company on a date
which is on or after the earliest date on which such employee would



--------------------------------------------------------------------------------

be eligible for an immediately payable benefit pursuant to (i) for those
employees eligible for participation in the Company’s Supplemental Retirement
Plan, the terms of that Plan and (ii) for all other employees, the terms of the
Employees Retirement Plan (the “ERP”) assuming such employees were eligible to
participate in the ERP.

(b) If at any time the recipient Retires on a date which is at least five
(5) years from the date of grant of an Award and on or after the date on which
the employee has attained the age of 62, dies or becomes disabled, or in the
event of a “Change in Control” of the Company, as hereinafter defined, prior to
such Retirement, death or disability, such recipient shall be entitled to retain
the number of shares subject to the Award. A “Change in Control” shall mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”) as in effect on November 15, 1988,
provided that such a change in control shall be deemed to have occurred at such
time as (i) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act), is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly, of securities representing 20%
or more of the combined voting power for election of directors of the then
outstanding securities of the Company or any successor of the Company;
(ii) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors, unless the election or nomination for election of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period; (iii) the shareholders
of the Company approve any merger or consolidation as a result of which the
Stock shall be changed, converted or exchanged (other than a merger with a
wholly-owned subsidiary of the Company) or any liquidation of the Company or any
sale or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the shareholders of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were shareholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation; provided, however,
that no Change in Control shall be deemed to have occurred if, prior to such
time as a Change in Control would otherwise be deemed to have occurred, the
Board of Directors determines otherwise.

(c) For Awards prior to January 1, 2008, within sixty (60) days of the date of
death, disability or Retirement on a date which is at least five (5) years from
the date of grant of an Award and on or after the date on which the employee has
attained the age of 62, and immediately upon a “Change in Control” as described
in subparagraphs (a) and (b) of this Section 5, the Company shall pay to the
recipient of an Award an amount equal to the Cash Amount less any amounts
required by law to be withheld with respect to the Award and the Cash Amount,
such Cash Amount not to exceed the federal, state and local taxes such recipient
must pay as a result of the fair market value of the Award being included in
income for federal, state and local income tax purposes. For purposes of this



--------------------------------------------------------------------------------

subparagraph 5(c) the fair market value of an Award shall be the average of the
high and low market prices at which a share of Stock shall have been sold on the
date of death, disability, such Retirement or a Change in Control, or on the
next preceding trading day, if such date is not a trading day, as reported on
the New York Stock Exchange—Composite Transactions listing or as otherwise
determined by the Committee. Effective January 1, 2008, no Awards under this
Plan shall be eligible for the Cash Amount.

(d) Awards may contain such other provisions, not inconsistent with the
provisions of the Plan, as the Committee shall determine appropriate from time
to time.

SECTION 6. NONTRANSFERABILITY OF AWARDS

Shares of Stock subject to Awards shall not be transferable and shall not be
sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of at
any time prior to the first to occur of Retirement on a date which is at least
five (5) years from the date of grant of an Award and on or after the date on
which the employee has attained the age of 62, death or disability of the
recipient of an Award or a Change in Control.

SECTION 7. RIGHTS AS A STOCKHOLDER

An employee who receives an Award shall have rights as a stockholder with
respect to Stock covered by such Award to receive dividends in cash or other
property or other distributions or rights in respect to such Stock and to vote
such Stock as the record owner thereof.

SECTION 8. ADJUSTMENT IN THE NUMBER OF SHARES AWARDED

In the event there is any change in the Stock through the declaration of stock
dividends, through stock splits or through recapitalization or merger or
consolidation or combination of shares or otherwise, the Committee or the Board
shall make an appropriate adjustment in the number of shares of Stock thereafter
available for Awards.

SECTION 9. TAXES

(a) If any employee properly elects, within thirty (30) days of the date on
which Award is granted, to include in gross income for federal income tax
purposes an amount equal to the fair market value (on the date of grant of the
Award) of the Stock subject to the Award, such employee shall make arrangements
satisfactory to the Committee to pay to the Company in the year of such Award,
any federal, state or local taxes required to be withheld with respect to such
shares. If such employee shall fail to make such tax payments as are required,
the Company and its Related Companies shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
employee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Stock subject to such Award.



--------------------------------------------------------------------------------

(b) Each employee who does not make the election described in subparagraph
(a) of this Section shall, no later than the date as of which the restrictions
referred to in Section 5 and such other restrictions as may have been imposed as
a condition of the Award, shall lapse, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of any federal, state, or local
taxes of any kind required by law to be withheld with respect to the Stock
subject to such Award, and the Company and its Related Companies shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the employee any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Stock subject to such Award.

(c) The Committee may specify when it grants an Award that the Award is subject
to mandatory share withholding for satisfaction of tax withholding obligations
(not including withholding owed on payment of the Cash Amount) by employees. For
all other Awards, whether granted before or after this paragraph 9(c) was added
to this Plan, tax withholding obligations (not including withholding owed on
payment of the Cash Amount) of an employee may be satisfied by share
withholding, if permitted by applicable law, at the written election of the
employee prior to the date the restrictions on the Award lapse. The shares
withheld will be valued at the average of the high and low market prices at
which a share of Stock was sold on the date the restrictions lapse (or, if such
date is not a trading day, then the next trading day thereafter), as reported on
the New York Stock Exchange—Composite Transactions listing.

SECTION 10. RESTRICTIVE LEGEND AND STOCK POWER

Each certificate evidencing Stock subject to Awards shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award. Any attempt to dispose of Stock in contravention of such terms,
conditions, and restrictions shall be ineffective. The Committee may adopt rules
which provide that the certificates evidencing such shares may be held in
custody by a bank or other institution, or that the Company may itself hold such
shares in custody until the restrictions thereon shall have lapsed and may
require, as a condition of any Award, that the recipient shall have delivered a
stock power endorsed in blank relating to the Stock covered by such Award.

SECTION 11. AMENDMENTS, MODIFICATIONS AND TERMINATION OF PLAN

The Board or the Committee may terminate the Plan, in whole or in part, may
suspend the Plan, in whole or in part from time to time, and may amend the Plan
from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Awards under the laws of various states (including tax
laws) and under rules and regulations promulgated by the Securities and Exchange
Commission with respect to employees who are subject to the provisions of
Section 16 of the Securities Exchange Act of 1934, or to correct any defect or
supply an omission or reconcile any inconsistency in the Plan or in any Award
granted thereunder, without the approval of the stockholders of the Company;
provided, however, that no action shall be taken without the approval of the
stockholders of the Company which may increase the number of shares of Stock



--------------------------------------------------------------------------------

available for Awards or withdraw administration from the Committee, or permit
any person while a member of the Committee to be eligible to receive an Award.
No amendment or termination or modification of the Plan shall in any manner
affect Awards therefore granted without the consent of the employee unless the
Committee has made a determination that an amendment or modification is in the
best interest of all persons to whom Awards have theretofore been granted. The
Board or the Committee may modify or remove restrictions contained in Sections 5
and 6 on an Award or the Awards as a whole which have been previously granted
upon a determination that such action is in the best interest of the Company.
The Plan shall terminate when (a) all Awards authorized under the Plan have been
granted and (b) all shares of Stock subject to Awards under the Plan have been
issued and are no longer subject to forfeiture under the terms hereof unless
earlier terminated by the Board or the Committee.

SECTION 12. GOVERNING LAW

Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.